 


110 HRES 385 EH: Recognizing National AmeriCorps Week.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 385 
In the House of Representatives, U. S.,

May 14, 2007
 
RESOLUTION 
Recognizing National AmeriCorps Week. 
 
 
Whereas the AmeriCorps national service program, since its inception in 1994, has proven to be an effective way to engage Americans in service to the Nation that meets a wide range of local and national needs and promotes the ethic of service and volunteerism; 
Whereas the AmeriCorps program, working closely with its Nationwide network of Governor-appointed state service commissions, has strengthened America’s nonprofit sector community nonprofit groups, in every State in our Nation; 
Whereas the AmeriCorps programs across our Nation have leveraged additional funds and in-kind donations from other sources to further service and volunteerism in America; 
Whereas each year AmeriCorps provides opportunities for 75,000 citizens to serve in and work to improve communities in our Nation; 
Whereas since 1994 a total of 500,000 citizens across the Nation have taken the AmeriCorps pledge to get things done for America by becoming AmeriCorps members; 
Whereas those same individuals have served a total of more than 630,000,000 hours in service to our Nation, helping to improve the lives of our Nation’s most vulnerable citizens, protect our environment, contribute to our public safety, respond to disasters, and strengthen our educational system; 
Whereas AmeriCorps members last year recruited and supervised more than 1,400,000 community volunteers, serving as a powerful volunteer catalyst; 
Whereas AmeriCorps members, in return for their service, have earned nearly $1,300,000,000 to further their own education at our Nation’s colleges and universities; 
Whereas AmeriCorps members, after their terms of service end, remain engaged in our communities as volunteers, teachers, and nonprofit professionals in disproportionately high levels; and 
Whereas the inaugural National AmeriCorps Week, May 13–20, 2007, is an opportune time for the people of the United States to recognize current and former AmeriCorps members for their service to our Nation; thank AmeriCorps’ community partners who make the program possible; and bring more Americans into service: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages all citizens to join in a national effort to salute AmeriCorps members and alumni to raise awareness about the importance of national and community service; 
(2)acknowledges the significant accomplishments of the AmeriCorps members, alumni and community partners; 
(3)recognizes the important contribution to the lives of our citizens by AmeriCorps members; and 
(4)encourages citizens of all ages to participate in service opportunities in their communities, including in AmeriCorps programs. 
 
Lorraine C. Miller,Clerk.
